DETAILED ACTION
This Office action is in response to the information disclosure statement filed on August 27, 2021, entered by the RCE filed on the same date.
Claims 1, 3, 5, 6, 8, 9, 14-23, and 26 are pending.
Claims 1, 3, 6, 8, 9, 15-17, 20-23, and 26 have been amended.
Claims 2, 4, 7, 10-13, 24, 25, and 27 have been canceled.
Claims 1, 3, 5, 6, 8, 9, 14-23, and 26 are allowed and will be renumbered as 1-17 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 27, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2021 was filed after the mailing date of the Notice of Allowance on October 24, 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on June 12, 2017. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Justin I. King (Reg. No. 50,464) on August 9, 2018.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION


METHOD FOR CONSTRUCTING AN INTERACTIVE DIGITAL CATALOG, AND COMPUTER-READABLE STORAGE MEDIUM AND INTERACTIVE DIGITAL CATALOG USING THE SAME

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 06/12/2017), please cancel Claims 2, 24, and 25 and amend Claims 1, 3, 6, 8, 9, 15-17, 20-23, and 26 as follows:

1. (Currently Amended) A method for constructing an interactive digital catalog to present and manage at least one operable unified matter, the method comprising 
creating the interactive digital catalog, wherein the interactive digital catalog includes at least one page, and wherein the at least one page of the interactive digital catalog contains at least one operable unified matter; [[and]]
laying out the at least one operable unified matter on the at least one page of the interactive digital catalog via a unified script according to a predefined rule to present and manage the at least one operable unified matter, wherein the at least one operable unified matter includes at least one unified information unit and/or at least one unified tool, and wherein an information importer imports the at least one unified information unit and/or the at least one unified tool into the interactive digital catalog, the at least one unified information unit is produced by unifying at least one original information obtained from at least one information source, and the at least one unified tool is produced by unifying at least one original tool obtained from at least one information source;
providing a catalog launcher to launch the interactive digital catalog; and
providing an application programming interface to the interactive digital catalog to interact with the at least one operable unified matter.

2. (Canceled)

3. (Currently Amended) The method according to claim [[2]] 1, wherein 
the at least one unified tool is used to present dynamic information, collecting information, manipulating the at least one unified information unit, and/or proceeding transactions.

4. (Canceled)

5. (Original) The method according to claim 1, wherein a unified matter source of the at least one operable unified matter is expandable.

, or any combination thereof.

7. (Canceled)

8. (Currently Amended) The method according to claim 1, wherein the interactive digital catalog is presented with the appearance of a book, and the at least one page of the interactive digital catalog includes at least one cover page, at least one index page, and/or at least one content page.

9. (Currently Amended) The method according to claim 8, wherein the at least one index page has at least one bookmark, and wherein the at least one content page is opened through the at least one bookmark; or
the at least one content page is grouped into at least one section; or
the at least one cover page, the at least one index page, and the at least one content page of the interactive digital catalog are sequentially arranged in order; or
the at least one index page contains the at least one cover page.

10-13. (Canceled)

14. (Original) The method according to claim 1, wherein the interactive digital catalog is presented in a three-dimensional space so as to be browsed.

15. (Currently Amended) The method according to claim 14, wherein the at least one page of the interactive digital catalog comprises a plurality of pages, and wherein the plurality of pages are arranged along a Z-axis direction and partially overlapped with each other.

16. (Currently Amended) The method according to claim 1, wherein the predefined rule is used to scale the at least one operable unified matter, move the at least one operable unified matter, and/or apply a template to the at least one operable unified matter so as to change the layout the at least one operable unified matter on the at least one page of the interactive digital catalog.

17. (Currently Amended) The method according to claim 1, 

of the at least one operable unified matter and the second one of the at least one operable unified matter to cooperate with each other.

18. (Original) The method according to claim 17, wherein when the at least one operable unified matter is operated, at least one executable component connected with the at least one operable unified matter is inserted into the interactive digital catalog through the catalog launcher, so that a specified task is performed.

19. (Original) The method according to claim 18, wherein the at least one executable component is built in or plugged in the interactive digital catalog.

20. (Currently Amended) A non-transitory computer-readable storage medium for constructing an interactive digital catalog to present and manage at least one operable unified matter, the non-transitory computer-readable storage medium storing a computing program, wherein while the computing program is executed, the computing program performing:
creating the interactive digital catalog, wherein the interactive digital catalog includes at least one page, and wherein the at least one page of the interactive digital catalog contains at least one operable unified matter; [[and]]
laying out the at least one operable unified matter on the at least one page of the interactive digital catalog via a unified script according to a predefined rule to present and manage the at least one operable unified matter, wherein the at least one operable unified matter includes at least one unified information unit and/or at least one unified tool, and wherein an information importer imports the at least one unified information unit and/or the at least one unified tool into the interactive digital catalog, the at least one unified information unit is produced by unifying at least one original information obtained from at least one information source, and the at least one unified tool is produced by unifying at least one original tool obtained from at least one information source;
providing a catalog launcher to launch the interactive digital catalog; and
providing an application programming interface to the interactive digital catalog to interact with the at least one operable unified matter.

21. (Currently Amended) The non-transitory computer-readable storage medium according to claim 20, 

of the at least one operable unified matter and the second one of the at least one operable unified matter to cooperate with each other.

22. (Currently Amended) The non-transitory computer-readable storage medium according to claim 21, wherein when the at least one operable unified matter is operated, at least one executable component connected with the at least one operable unified matter is inserted into the interactive digital catalog through the catalog launcher, so that a specified task is performed.

23. (Currently Amended) An interactive digital catalog stored on a non-transitory computer-readable storage medium to present and manage at least one operable unified matter, wherein the interactive digital catalog includes at least one page, wherein the at least one page of the interactive digital catalog contains at least one operable unified matter, wherein the at least one operable unified matter is laid out on the at least one page of the interactive digital catalog via a unified script according to a predefined rule to present and manage the at least one operable unified matter, wherein the at least one operable unified matter includes at least one unified information unit and/or at least one unified tool, wherein an information importer imports the at least one unified information unit and/or the at least one unified tool into the interactive digital catalog, the at least one unified information unit is produced by unifying at least one original information obtained from at least one information source, and the at least one unified tool is produced by unifying at least one original tool obtained from at least one information source, wherein a catalog launcher is provided to launch the interactive digital catalog; and wherein an application programming interface is provided to the interactive digital catalog to interact with the at least one operable unified matter.

24. (Canceled)

25. (Canceled)

26. (Currently Amended) The interactive digital catalog according to claim 23, wherein the interactive digital catalog is presented with the appearance of a book, and the at least one page of the interactive digital catalog includes at least one cover page, at least one index page, and/or at least one content page; or
the predefined rule is used to scale the at least one operable unified matter, move the at least one operable unified matter, and/or apply a template to the at least one operable unified matter so as to change the layout the at least one operable unified matter on the at least one page of the interactive digital catalog.

27. (Canceled)

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the at least one operable unified matter includes at least one unified information unit and/or at least one unified tool, and wherein an information importer imports the at least one unified information unit and/or the at least one unified tool into the interactive digital catalog, the at least one unified information unit is produced by unifying at least one original information obtained from at least one information source, and the at least one unified tool is produced by unifying at least one original tool obtained from at least one information source” as recited in independent Claims 1, 20, and 23.
The closest cited prior art, US 2016/0070366 (hereinafter “Pinheiro de Figueiredo”), teaches an interactive electronic system having a screen and a three-axis compass sensor for detecting flipping of pages of a book. However, Pinheiro de Figueiredo fails to teach “wherein the at least one operable unified matter includes at least one unified information unit and/or at least one unified tool, and wherein an information importer imports the at least one unified information unit and/or the at least one unified tool into the interactive digital catalog, the at least one unified information unit is produced by unifying at least one original information obtained from at least one information source, and the at least one unified tool is produced by unifying at .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2005/0120349 (hereinafter “Wright”) discloses a collaborative computer application system that provides for a virtual shared application space.
US 2005/0151835 (hereinafter “Guo”) discloses transferring desktop information of a PC to a video communication terminal.
US 2007/0055941 (hereinafter “Bhakta”) discloses displaying selected portions of an electronic desktop to remote monitors.
US 2007/0124374 (hereinafter “Arun”) discloses collaborative access to an application by identifying an application from a set of independently operable applications to be accessible from a collaborative workspace.
US 2009/0006553 (hereinafter “Grandhi”) discloses a collaboration tool and technique for rich media environments.
US 2010/0313199 (hereinafter “Chen”)
US 2011/0197147 (hereinafter “Fai”) discloses creating a shared workspace where images may be shared between projected displays.
US 2012/0054640 (hereinafter “Nancke-Krogh”) discloses enabling a collaborative desktop environment in a computer, media, or other environment.
US 2012/0060204 (hereinafter “Panasyuk”) discloses granting remote access to computer desktops.
US 2012/0151373 (hereinafter “Kominac”) discloses a remote desktop session utilizing a HTTP handler and a remote desktop client common interface.
US 2013/0246901 (hereinafter “Massand”) discloses collaborating information over a computer network.
US 2014/0020079 (hereinafter “Lu”) discloses providing network service.
US 6,437,803 (hereinafter “Panasyuk”) discloses combining display data received from various remote sources into a single, local display.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.


/Qing Chen/
Primary Examiner, Art Unit 2191